NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted December 10, 2009
                                 Decided December 11, 2009

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge
No. 08‐3842

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 07 CR 27‐1
DEREK A. GILNA,
     Defendant‐Appellant.                           Virginia M. Kendall,
                                                    Judge.

                                         O R D E R

        Derek Gilna pleaded guilty to bank fraud, 18 U.S.C. § 1344, and was sentenced to 78
months’ imprisonment.  After Gilna filed a notice of appeal, the government moved to
dismiss based on Gilna’s promise in his plea agreement to forgo any appeal of his
conviction or sentence.  Gilna responded to the government’s motion by asserting that his
severe depression and alcoholism rendered his appeal waiver involuntary.  At the same
time, however, Gilna has said explicitly that he “does not seek to overturn his plea of
guilty,” and so we will not inquire into the adequacy of the plea colloquy or the
voluntariness of the guilty plea.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir.
2002).  And since the appeal waiver in the plea agreement stands or falls with the guilty
plea, the waiver binds Gilna, and his appeal must be dismissed.  See United States v. Wilson,
481 F.3d 475, 483 (7th Cir. 2007); United States v. Nave, 302 F.3d 719, 721 (7th Cir. 2002);
United States v. Hare, 269 F.3d 859, 860‐61 (7th Cir. 2001).  

       The government’s motion is GRANTED, and the appeal is DISMISSED.